Assignment and Assumption Agreement

This Assignment and Assumption Agreement (the “Agreement”) is made and entered
into by and between Amarantus BioSciences, Inc. (“Amarantus”) and Juvaris
BioTherapeutics, Inc. (“Juvaris”) effective as of May __, 2011 (the “Effective
Date”).

Background

A.      Amarantus desires to assume that certain Lease Agreement between Juvaris
and ARE-8219/863 Mitten Road, L.L.C., dated February 15, 2007, as amended by
that certain First Amendment to Lease Agreement dated as of February 29, 2008,
that certain Second Amendment to Lease dated as of September 18, 2008, and that
certain Third Amendment to the Lease dated as of May __, 2011 (the “Lease”),
pursuant to which Juvaris leases certain premises more particularly described in
the Lease (the “Premises”) at the building located at 866 Malcolm Road,
Burlingame, California 94010; and

 

B.      Juvaris desires to assign its interest in the Lease and the Premises to
Amarantus, all in accordance with the terms and conditions set forth below.

Now, therefore, in consideration of the mutual promises made below, as well as
other good and valuable consideration, the adequacy of which are hereby
acknowledged, the parties agree as follows:

Agreement

1.       Assignment. Juvaris hereby assigns to Amarantus all of its rights,
obligations and interest under and in the Lease and Premises, effective as of
the Effective Date, and Amarantus hereby accepts such assignment. Accordingly,
as between the parties, Amarantus shall assume all rights, responsibilities and
liabilities associated with the Lease that accrue on or after the Effective
Date. Amarantus shall comply with the terms of the Lease and that certain
Consent to Assignment by and among ARE-819/863 Mitten Road, L.L.C., Juvaris and
Amarantus, of even date herewith (the “Consent”).

 

2.       Consideration. In consideration for the assignment set forth in Section
1 above, Amarantus shall pay to Juvaris sixty thousand dollars (U.S. $60,000) on
or before June 7, 2011 by wire transfer of immediately available funds.

 

3.       Co-Habitation. Effective as of the Effective Date, the parties shall
have equal access to and use of the Premises. For clarity, Amarantus shall
assume, as of the Effective Date, all payment obligations under the Lease [and
the Consent] and all other obligations relative to the Premises. Juvaris’ right
to access and use the Premises shall terminate on June 30, 2011, unless Juvaris
reasonably requests an extension of such date.

 

4.       Indemnification. Amarantus shall indemnify, defend and hold harmless
Juvaris and its directors, officers, employees and agents (collectively, the
“Juvaris Indemnitees”) from and against any and all liabilities, damages,
losses, costs and expenses (including the reasonable fees of attorneys and other
professionals) resulting from third party claims or demands against the Juvaris
Indemnitees that: (a) are related to or arise under the Lease after the
Effective Date or (b) are a result of Amarantus’ use of the Premises; provided
that Juvaris shall promptly notify Amarantus of any such claims or demands.

 

 



5.       Physical Assets. Juvaris and Amarantus agree to negotiate, in good
faith and within twenty (20) days after the Effective Date, the terms of an
asset purchase agreement pursuant to which Amarantus will purchase the physical
assets owned by Juvaris remaining on the Premises as of the date of such asset
purchase agreement (the “Physical Assets”). In consideration for the Physical
Assets, Amarantus agrees to pay Juvaris seven hundred forty thousand dollars
($740,000) on or before June 15, 2011. The Physical Assets shall be provided
“AS-IS,” and Juvaris hereby disclaims any warranties, expressed or implied, with
respect to the Physical Assets.

 

6.       Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED, ARISING OUT OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION
LOST PROFITS, REGARDLESS OF WHETHER ARISING FROM BREACH OF CONTRACT, WARRANTY,
TORT, STRICT LIABILITY, OR OTHERWISE, EVEN IF THE PARTY IS ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGE OR IF SUCH LOSS OR DAMAGE COULD HAVE BEEN
REASONABLY FORESEEN. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY.

 

7.       Miscellaneous. This Agreement, together with the Consent, sets forth
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersedes all prior discussions, agreements and
writings relating thereto. This Agreement shall bind and inure to the benefit of
the parties hereto and their successors and assigns. This Agreement shall be
governed by the laws of the State of California, without reference to the
conflict of laws principles. This Agreement may not be amended except by a
writing signed by the parties hereto. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

JUVARIS BIOTHERAPEUTICS, INC. AMARANTUS BIOSCIENCES, INC. By: /s/ K. Gonzaya By:
/s/ Martin D. Cleary Title: CFO Title: CEO Name: K. Gonzaya Name: Martin D.
Cleary Date: Date: 06/01/2011

 

2

 

 

 

